DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US Pub. 2019/0190747, Provisional Application 62501706).
Regarding claims 1 and 13, Park discloses a terminal comprising: 
Circuitry (par.0484-0488, fig.14), which, in operation, calculates a transmission power of an uplink signal (par.018 “the transmission power of the PUSCH…..calculated by the UE”) by using transmission power control information (par.018 “using a downlink reference signal indicated by the parameter set for the power control of the PUSCH”, par.021-22)  indicating one value from among a plurality of candidate values respectively associated with correction values that correct a control value to use in a closed loop control of the transmission power (par.0396 “closed loop parameters between different beams for a UE”, par.0347 “power may be adjusted by the TPC command”, par.0458 “SRS transmission powers may be configured to be equal to a specific value among the N power values”, par.0445-0446 “Closed Loop Power Control”); and 
SRS power….UE transmission power”), wherein 
a first correction value and a second correction value having a larger step size than the first correction value are associated with each of the plurality of candidate values (par.0347 “SRS……small step size of TPC values.  On the other hand……using relatively large step size of TPC values”, par.0458 “SRS transmission powers may be configured to be equal to a specific value among the N power values”).  
Regarding claim 2, Park discloses within a predetermined period from a beam switch, the circuitry, in operation, computes the transmission power by using the second correction value corresponding to the candidate value indicated by the transmission power control information (par.0370 “information indicating when the specific power offset value is to be applied.  For example, when switching periodicity related information of beam switching”), and in a period outside the predetermined period, the circuitry, in operation, computes the transmission power by using the first correction value corresponding to the candidate value indicated by the transmission power control information (par.013 “the transmission power….independently….transmission interval”, par.466 “the power control adjustment may be performed independently for each specific interval”, par.0475).  
Regarding claim 3, Park discloses within a predetermined period from a beam switch between different transmission and reception points, the circuitry, in operation, computes the transmission power by using the second correction value corresponding to the candidate value indicated by the transmission power control information 
Regarding claim 4, Park discloses the second correction value further includes a third correction value and a fourth correction value having a larger step size than the third correction value, and within a predetermined period from a beam switch at the same transmission and reception point, the circuitry, in operation, computes the transmission power by using the third correction value corresponding to the candidate value indicated by the transmission power control information, and within the predetermined period from a beam switch between different transmission and reception points, the circuitry, in operation, computes the transmission power by using the fourth correction value corresponding to the candidate value indicated by the transmission power control information (par.0354-0355 “additional power offset to be applied on the TPC accumulation whenever beam change or switching occurs”, par.0365 “a specific power offset value….to be added to a power control process”, par.0370 “a beam switching…switching periodicity….the power offset values may be configured to be applied”, par.0372-0373).  

Regarding claim 6, Park discloses the uplink signal is an uplink data channel signal (par.078).  
Regarding claim 7, Park discloses the uplink signal is a sounding reference signal SRS (par.0458).  
Regarding claim 8, Park discloses the uplink signal is a sounding reference signal (SRS) used to estimate channel state information CSI (par.009-010).  
Regarding claim 9, Park discloses the circuitry, in operation, computes the transmission power of the SRS by using the second correction value corresponding to the candidate value indicated by the transmission power control information received in all downlink control information formats that indicate transmission of the SRS (par.0347).  
Regarding claim 10, Park discloses the circuitry, in operation, computes the transmission power of the SRS by using the second correction value corresponding to the candidate value indicated by the transmission power control information received in a subset of downlink control information formats that indicate transmission of the SRS (par.0347 “DCI format 3/3A”).  
Regarding claim 11, Park discloses a class of the subset of downlink control information formats is a format class that indicates transmission of the SRS and an .  

Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450

Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642